EXHIBIT 10.2



 
CONFIDENTIAL - FOR DISCUSSION PURPOSES ONLY– NOT A COMMITMENT TO LEND
 
____________
 
TERM SHEET
 
Pacific Ethanol Holding Co. LLC and its debtor affiliates
 
Debtor-in-Possession Credit Facility
 
The terms and conditions summarized below are intended as a summary outline of a
financing commitment which is conditioned in all respects upon completion of due
diligence, negotiation of definitive documentation and final credit approval and
do not purport to summarize all of the conditions, covenants, representations,
warranties and other provisions which would be contained in definitive
documentation.1  No DIP Lender (as defined herein) is under any obligation to
make a loan or make any commitment to lend and any such commitment would be
subject to, among other conditions, such DIP Lender obtaining any necessary
authorizations and approvals and negotiation and execution of definitive
documentation in form and substance satisfactory to such DIP Lender.  This
document is delivered to you with the understanding that neither it nor its
substance shall be disclosed to any third party. Any provision of financial
accommodations under such debtor-in-possession credit facility shall be further
subject to the terms and conditions and Bankruptcy Court approval as set forth
below.
 
Capitalized terms not defined herein shall have the meaning ascribed to such
terms in the Credit Agreement dated as of February 27, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Prepetition Credit
Agreement”), among Pacific Ethanol Holding Co. LLC (“Holding”), Pacific Ethanol
Madera LLC (“Madera”), Pacific Ethanol Columbia, LLC (“Columbia”), Pacific
Ethanol Stockton, LLC (“Stockton”), Pacific Ethanol Magic Valley, LLC (“Magic
Valley”), WestLB AG, New York Branch (“WestLB”), as administrative agent and
collateral agent (collectively, the “Prepetition Agent”), Amarillo National
Bank, as accounts bank (“Accounts Bank”), and the lenders signatory thereto (the
“Prepetition Lenders”).
 
I.           General Terms
 
Borrowers:
Holding, Columbia, Madera, Stockton and Magic Valley, each of which will be a
debtor and debtor-in-possession (in such capacity, each a “Borrower” and
collectively, the “Borrowers”) in cases to be commenced in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) under
chapter 11 (“Chapter 11”) of Title 11 of the United States Code (the “Bankruptcy
Code”)  The cases of the Borrowers are each referred to as a “Chapter 11 Case”
and are collectively referred to as the “Chapter 11 Cases”, and the date the
cases are commenced is referred to as the “Petition Date”.  The obligations of
the Borrowers under the DIP Facilities shall be joint and several.

 
DIP Lender(s):
WestLB and together with any person who shall become a lender under the DIP
Facility (collectively with WestLB, the “DIP Lenders”).

 
DIP Agent:
WestLB, in such capacity as DIP Agent.

 
DIP Facility:
The total senior secured first priority DIP facility (the “DIP Facility”) shall
include: (x) Loans to be advanced and made available to the Borrowers (the
“Advances”) under a revolving credit facility (the “DIP Revolving Loans”) in the
aggregate maximum principal amount of $20.0 million (the “Revolving Commitment”)
and (y) a 1:50:1.00 conversion of $30.0 million (the “Roll-Up Amount” and
together with the Revolving Commitment, the “DIP Commitment”) in respect of
outstanding term loans under the Prepetition Credit Facility beneficially owned
by the DIP Lenders (or an affiliate) at the Closing Date (the “Roll-Up
Loans”).   The Roll-Up Amount will be calculated on a basis of one and one-half
dollars of Roll-Up Loans for each dollar of DIP Revolving Loans provided by the
DIP Lenders.

_______________ 
1 Note that to the extent the terms of a consensual restructuring of the
Borrowers are agreed upon among the parties, the terms herein may be subject to
modification.
 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
 

--------------------------------------------------------------------------------

 
 
An amount of approximately $10.0 million (the “Interim Advance”) of DIP
Revolving Loans, approved by the Bankruptcy Court in the interim order (the
“Interim Order”) and acceptable to the DIP Agent and the DIP Lenders, shall be
made available during the period from the date of entry of the Interim Order by
the Bankruptcy Court through the date of entry of the final order (the “Final
Order” and together with the Interim Order, the “DIP Orders”) by the Bankruptcy
Court approving the DIP Facility and the balance of which Revolving Commitments
shall be available after entry of the Final Order.  Approximately $15.0 million
of Roll-Up Loans shall convert concurrently with the funding of the Interim
Advance.  Pending the entry of the Final Order, the DIP Agent and the DIP
Lenders shall be afforded all of the protections contained in the Interim Order,
which order shall be in a form and substance in all respects acceptable to the
DIP Agent and the DIP Lenders.
 
The DIP Commitment of each DIP Lender as of the entry date of the Interim Order
will be set forth on Annex I hereto.
 
Use of Proceeds:
To fund (i) operating expenses, limited capital expenditures and other amounts
for general corporate and ordinary course purposes of the Borrowers, all in
accordance with the DIP Budget (as defined below), (ii) current interest and
fees on the DIP Facility, and (iii) such other administrative payments,
including the budgeted professional fees, as may be authorized and approved by
the DIP Agent and the DIP Lenders under the DIP Orders or subsequent order of
the Bankruptcy Court.

 
No portion of the DIP Facility, the DIP Collateral (as defined below), including
any cash collateral, or the Carve-Out (as defined below) is to be used to (i)
challenge the validity, perfection, priority, extent or enforceability of the
DIP Facility, the obligations under the Prepetition Credit Agreement (the
“Prepetition Obligations”), or the liens on or security interests in the assets
of the Borrowers securing the DIP Facility or the Prepetition Obligations or
(ii) assert any other claims against the DIP Agent, the DIP Lenders, the
Prepetition Lenders, or the Prepetition Agent; provided, however, nothing herein
shall be deemed to limit the use of the Advances in respect of any determination
under Section 506(a) of the Bankruptcy Code (a “Section 506(a) Determination”).
 
Operating Budget:
The operating budget, subject to the approval of the DIP Agent and the DIP
Lenders, to consist of the Borrowers’ estimated projected cash flow position on
a rolling 13-week basis (the “DIP Budget”), commencing as of the Closing Date
(as defined below).  Upon approval of DIP Agent and the DIP Lenders of the DIP
Budget, any subsequent changes to the DIP Budget may be made only on approval of
the DIP Agent and DIP Lenders holding a majority of the outstanding DIP
Revolving Loans and DIP Commitments (the “Required DIP Lenders”).  The Borrowers
will be allowed a 10% variance on the aggregate amounts set forth in the DIP
Budget, measured on a rolling four-week basis.  DIP Budget shall include monthly
reimbursement of the reasonable fees and expenses of the professionals of DIP
Agent and DIP Lenders and the Prepetition Agent.

 
Maturity:
The Borrowers shall repay any outstanding advances and loans under the DIP
Facility in full in immediately available funds on the Maturity Date, to be
defined as the earliest of (i) six (6) months after the Closing Date; (ii) the
date of acceleration of any outstanding Extensions of Credit (as defined below)
under the DIP Facility; (iii) the first business day on which the Interim Order
expires by its terms or is terminated, unless the Final Order shall have been
entered and become effective prior thereto; (iv) conversion of any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code (“Chapter 7”)
unless otherwise consented to in writing by the DIP Agent and the DIP Lenders;
(v) dismissal of any of the Chapter 11 Cases unless otherwise consented to in
writing by the DIP Agent and the DIP Lenders; and (vi) the effective date of any
Borrower’s plan of reorganization confirmed in the Chapter 11 Cases.

 
Interest:
Interest shall be payable monthly in arrears in cash on the outstanding amount
of the DIP Revolving Loans on the first business day of each month at a rate
equal to LIBOR + 10 % per annum.  LIBOR shall be defined as the greater of (i)
4% per annum and (ii) the offered rate on the applicable page of the Telerate
screen (or any successor thereto) that displays an average British Bankers
Association Interest Rate Settlement Rate for deposits in U.S. Dollars and shall
contain appropriate protection to ensure that such rate is not less than a DIP
Lender’s cost of funds.

 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-2-

--------------------------------------------------------------------------------

 
 
Interest on the Roll-Up Loans shall accrue interest at the predefault rate
applicable to the base rate term loans under the Prepetition Credit Agreement.
 
Default Interest:
Upon the occurrence and during the continuance of any event of default under the
DIP Facility and at the election of the DIP Lenders, interest to be payable on
all outstanding principal or any other obligation under the DIP Facility at 2.0%
above the then applicable interest rate.

 
Closing Date:
A date on or before May 22, 2009 upon which all Conditions Precedent have been
satisfied (the “Closing Date”).

 
Facility Fee:
A fee of 2.0% of the Revolving Commitment payable to the DIP Lenders on the
Closing Date.

 
Structuring Fee:
A fee of 1.0% of the Revolving Commitment payable to the DIP Agent on the
Closing Date.

 
Unused Commitment Fee:
A fee on the unused portion of the Revolving Commitment of 2.0% per annum,
payable monthly.

 
II.
Additional Terms

 
Mandatory Prepayments:
Mandatory prepayments (including but not limited to net proceeds from Section
363 asset sales of the Borrowers’ assets outside of the ordinary course of
business, if any, approved by the DIP Agent and the DIP Lenders and authorized
by the Bankruptcy Court and insurance proceeds received by any Borrower as a
result of any casualty event) shall be used to prepay all amounts outstanding
under the DIP Facility.  Unless agreed to otherwise by the DIP Lenders,
prepayments of principal outstanding under the DIP Facility shall permanently
reduce the DIP Commitment.

 
Mandatory prepayments shall be applied, first to the payment of all costs, fees,
expenses and indemnities then due and payable to the DIP Lenders (including
attorney’s and professional’s fees); second, to the payment of any accrued and
unpaid interest due and payable on the DIP Revolving Loans pro rata among the
DIP Lenders (other than any DIP Lender that has defaulted on its obligations to
advance DIP Revolving Loans (a “Defaulting Lender”)) with respect to their
respective outstanding principal amounts; third, to the repayment of principal
of DIP Revolving Loans (and permanent reduction of the Revolving Commitments
associated therewith) pro rata among the DIP Lenders (other than the Defaulting
Lenders) with respect to their respective outstanding principal amounts until
repaid in full; fourth, to the payment of all accrued and unpaid interest then
due and payable on the DIP Revolving Loans pro rata among the Defaulting Lenders
based on their respective outstanding principal amounts on the date of such
prepayment; fifth, to the payment of principal of DIP Revolving Loans pro rata
among the Defaulting Lenders based on their respective outstanding principal
amounts on the date of such prepayment; sixth, to the payment of all accrued and
unpaid interest due and payable on the Roll-Up Loans pro rata among the DIP
Lenders (other than the Defaulting Lenders); seventh, to the payment of the
principal of the Roll-Up Loans pro rata among the DIP Lenders (other than the
Defaulting Lenders) based on their respective outstanding principal amounts on
the date of such prepayment and a corresponding reduction in the Roll-Up Loan
Commitment; eighth, to the payment of all accrued and unpaid interest then due
and payable on the Roll-Up Loans pro rata among the Defaulting Lenders based on
their respective outstanding principal amounts on the date of such prepayment;
and ninth, to the payment of principal of the Roll-Up Loans pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts on
the date of such prepayment.
 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-3-

--------------------------------------------------------------------------------

 
 
Security:
All obligations of Borrowers under and with respect to the DIP Facility (the
“DIP Obligations”) to enjoy superpriority administrative expense status under
Section 364(c)(1) with priority over all other costs and expenses of the kinds
specified in, or ordered pursuant to, Sections 105, 326, 328, 330, 331, 503(b),
506(c), 507(a), 507(b), 726, 1113, 1114 or any other provisions of the
Bankruptcy Code, subject to the Carve-Out.

 
To secure all of the DIP Obligations, DIP Agent, for the benefit of the DIP
Lenders, to receive, pursuant to Sections 364(c)(2), 364(c)(3) and 364(d)(1) of
the Bankruptcy Code, the DIP Orders and the definitive DIP Facility loan
documents, valid, enforceable, and fully perfected security interests in and
liens upon all prepetition and postpetition assets of the Borrowers, whether now
existing or hereafter acquired or arising (collectively, the “DIP Collateral”),
which liens shall have the priority set forth below.  DIP Collateral to include
all rights, claims and other causes of action of each Borrower’s estate and any
other avoidance actions under Chapter 5 of the Bankruptcy Code and the proceeds
thereof and property received thereby whether by judgment, settlement or
otherwise (collectively, “Avoidance Actions”).
 
“DIP Collateral” shall also include any and all rents, issues, products,
offspring, proceeds and profits generated by any item of DIP Collateral, without
the necessity of any further action of any kind or nature by the DIP Lenders or
the DIP Agent in order to claim or perfect such rents, issues, products,
offspring, proceeds and/or profits.
 
Liens and security interests with respect to DIP Collateral (the “DIP Liens”)
not to be subject to challenge and to attach and become valid and perfected upon
entry of the Interim Order without the requirement of any further action by DIP
Agent or DIP Lenders.  DIP Collateral to be free and clear of other liens,
claims and encumbrances, except valid, perfected, enforceable and unavoidable
liens in existence as of the petition date, if any, and any other Permitted
Liens (as defined in the Prepetition Credit Agreement).
 
The DIP Liens granted to the DIP Lenders with respect to the Roll-Up Loans will
be pari passu (on a pro rata basis) to the DIP Liens granted to the DIP Lenders
with respect to the DIP Revolving Loans.
 
As used in this Term Sheet, the term “Carve-Out” shall mean the sum of (i) the
aggregate amount of any budgeted, accrued but unpaid, professional fees and
expenses existing as of the Carve-Out Date (as defined below) of the Borrowers
and of the Committee, which fees and expenses are approved by the Bankruptcy
Court and in compliance with the DIP Budget, plus (ii) those professional fees
and expenses of the Borrowers and the Committee incurred after the Carve-Out
Date and subsequently allowed by the Bankruptcy Court and in compliance with the
DIP Budget in an amount not to exceed $250,000 in the aggregate, plus (iii) all
fees required to be paid to the Clerk of the Bankruptcy Court and to the Office
of the United States Trustee pursuant to 28 U.S.C. § 1930.  Prior to the
Carve-Out Date, subject to entry of an appropriate order of the Bankruptcy Court
(in form and substance acceptable to the DIP Agent and the DIP Lenders), the
Borrowers shall be permitted to use Advances under the DIP Facility to pay
compensation and reimbursement of expenses allowed and payable under sections
330 and 331 of the Bankruptcy Code in accordance with the DIP Budget, and the
Carve-Out shall not be reduced by the amount of any compensation and
reimbursement of expenses paid or incurred (to the extent ultimately allowed by
the Bankruptcy Court) prior to the occurrence of the Carve-Out Date; provided,
further that following the Carve-Out Date, any amounts paid to professionals by
any means will reduce the Carve-Out on a dollar-for-dollar basis; and provided,
further, that nothing herein shall be construed to impair the ability of any
party to object to any of the fees, expenses, reimbursement, or compensation
sought by the professionals retained by the Borrowers or any statutory committee
in the Chapter 11 Cases.
 
“Carve-Out Date” means the date that is the earlier of any Borrower’s receipt of
a notice of default under the DIP Facility or the Maturity Date.
 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-4-

--------------------------------------------------------------------------------

 
 
Neither the Advances under the DIP Facility nor the Carve-Out may be used to
challenge the amount, validity, perfection, priority or enforceability of, or
assert any defense, counterclaim or offset to the DIP Facility or the
Prepetition Credit Agreement, or the security interests and liens securing the
DIP Obligations or the Prepetition Obligations with respect thereto or otherwise
to litigate against the DIP Agent, the DIP Lenders, the Prepetition Agent or the
Prepetition Lenders; provided, however, the foregoing shall not apply to any
Advances or Carve-Out that are used for purposes of seeking a Section 506(a)
Determination.  Notwithstanding the foregoing, the Committee may spend up to an
aggregate maximum of $15,000 under the DIP Facility and the Carve-Out to
investigate potential claims arising out of, or in connection with, the
Prepetition Credit Agreement or the security interests and liens securing the
Prepetition Obligations.
 

Special Provisions for Roll-Up Loans:
The Roll-Up Loans may not be required to be repaid in cash on the Maturity
Date.  Any repayment of a DIP Revolving Loan will not reduce the amount of
outstanding Roll-Up Loans.  Upon the vote of the Roll-Up Loan class to accept a
Chapter 11 Plan in accordance with section 1126 of the Bankruptcy Code, the
Borrowers’ plan of reorganization may require that Roll-Up Loans be refinanced
or otherwise replaced with other securities or financial instruments with a
present value equal to the accrued principal and interest due in respect of the
Roll-Up Loans as of the effective date of the plan; provided that the relative
lien position of the DIP Lenders under the DIP Revolving Loans in respect of the
Roll-Up Loans is maintained, and provided further the relative lien position of
the DIP Lenders under the Roll-Up Loans in respect of the Prepetition
Obligations is maintained.  Upon conversion of the Roll-Up Loans in connection
with the funding of the DIP Revolving Loans, the Roll-Up Loans shall cease to be
indebtedness under the Prepetition Credit Agreement and shall be deemed DIP
Obligations in all respects including for purposes of having the benefit of
Section 364(e) of the Bankruptcy Code.
     
The Interim Order and the Final Order shall contain provisions prohibiting the
Borrowers from incurring any indebtedness which (x) ranks pari passu with or
senior to the loans under the DIP Facility or (y) benefits from a first or
second priority lien under section 364 of the Bankruptcy Code.
   
Adequate Protection:
As adequate protection to the Prepetition Lenders for any diminution in the
value of their interests in the Borrowers’ property resulting from (i) the
priming liens granted in favor of the DIP Agent and the DIP Lenders under the
DIP Facility pursuant to section 364(d)(1) of the Bankruptcy Code, (ii) the use,
sale or lease of the Borrowers’ property (including any cash collateral)
pursuant to section 363(c) of the Bankruptcy Code and (iii) the imposition of
the automatic stay pursuant to section 362(a) of the Bankruptcy Code:

 
(a) The Prepetition Lenders will, subject to the terms of any DIP Order,
maintain any of their liens in existence on the Petition Date (the “Prepetition
Liens”) on the DIP Collateral, which liens shall be junior and subordinate to
the DIP Liens and the Carve-Out;
 
(b) The Prepetition Agent, on behalf of the Prepetition Lenders, shall be
granted replacement liens on, and security interests in, all of the DIP
Collateral (the “Lien Replacement Liens”), which replacement liens shall be
subject only to (1) the liens on, and security interests in, the DIP Collateral
granted to the DIP Agent and the DIP Lenders under the DIP Facility and the DIP
Orders, as the case may be, (2) any Permitted Liens (as defined in the
Prepetition Credit Agreement) and (3) the Carve-Out;
 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-5-

--------------------------------------------------------------------------------

 
 
(c) Pursuant to Section 507(b) of the Bankruptcy Code, the Prepetition Agent, on
behalf of the Prepetition Lenders, shall be granted an administrative claim with
priority over all administrative expense claims and unsecured claims against the
Borrowers (the “507(b) Claim”), subject only to (1) the super-priority claims
granted to the DIP Agent and the DIP Lenders under the DIP Facility and the DIP
Orders, as the case may be, and (2) the Carve-Out; and
 
(d) As additional adequate protection, the Borrowers shall reimburse the
Prepetition Lenders on a monthly basis for the reasonable professional fees and
expenses of the Prepetition Agent otherwise permitted under the Prepetition
Credit Agreement arising (i) before the Petition Date and (ii) after the
Petition Date to the extent such amounts arise in connection with the
enforcement of the protections granted to the Prepetition Lenders pursuant to
the DIP Orders; provided, however, if and to the extent that any payment(s) is
challenged by a party in interest under section 506(b) of the Bankruptcy Code
and ultimately not allowed under such provision, such payment(s) may be
recharacterized as a payment of principal on the Prepetition Obligations.
 
Notwithstanding the foregoing, the Prepetition Agent and the Prepetition Lenders
shall be granted adequate protection as provided herein to the extent the
Prepetition Liens are valid, enforceable, perfected and non-avoidable.
 
Representations and Warranties:
The documentation for the DIP Facility and related collateral matters shall
contain such representations and warranties as are customary for DIP loan
transactions and investments of a similar size and nature consistent with the
Prepetition Credit Agreement.
   
Financial Covenants:
Amounts disbursed pursuant to category of DIP Budget entitled “Asset Management
Agreement” (excluding the line item entitled “Asset Management Fee”) in any
monthly budget period not to exceed the amounts set forth in the line item
therefor (excluding “Asset Management Fee”) in the Initial DIP Budget by more
than ten percent (10%) for such monthly budget period.

 
Professional fees (other than fees and expenses of the advisors and consultants
working on behalf of the DIP Agent and DIP Lenders)  in any period of time
measured from the Petition Date not to exceed the amounts set forth in the line
item entitled “Total Professional Fees & Administrative Expenses” (excluding
“Legal Advisors – DIP Lenders” and “Financial Advisors – DIP Lenders”) for such
period of time in the Initial DIP Budget by more than three hundred thousand
Dollars ($e00,000).
 
Amounts disbursed pursuant to the category in the DIP Budget entitled “Operating
Disbursements” in any monthly budget period not exceed the amounts set forth in
the line item “Total Operating Disbursements” for such monthly budget period in
the then applicable DIP Budget by more than ten percent (10%).
 
Negative Covenants:
The documentation for the DIP Facility shall contain negative covenants of each
Borrower customary for DIP loan transactions and investments of a similar size
and nature consistent with the Prepetition Credit Agreement.

 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-6-

--------------------------------------------------------------------------------

 
 
Affirmative Covenants:
The documentation for the DIP Facility shall include affirmative covenants of
each Borrower, customary for DIP loan transactions and investments of a similar
size and nature consistent with the Prepetition Credit Agreement, including, but
not limited to, covenants requiring each Borrower:

 

 
1.
To provide or cause to be provided to the DIP Agent and the DIP Lenders with a
weekly line-by-line variance report comparing actual cash receipts and
disbursements on a consolidated basis to amounts projected in the DIP Budget and
a weekly reconciliation report which compares the actual cash flow results
(receipts and disbursements) against the prior week’s cash flow projections
(receipts and disbursements), indicating the cumulative percentage variance, if
any, of actual results versus projections for such week as set forth therein,
together with management’s explanation for such variance; such variance not to
exceed 10% in the aggregate; and

 
 
2.
To comply at all times with the DIP Budget (subject  to expense variances no
greater than 10% in the aggregate).

 
 
3.
To maintain its existence and take all necessary and appropriate actions to
preserve all assets of such Borrower (except as contemplated by the
documentation for the DIP Facility.

 
Events of Default:
The DIP Facility shall include Events of Default customary for DIP loan
transactions and investments of a similar size and nature consistent with the
Prepetition Credit Agreement, including, but not limited to:

 
 
1.
The use of proceeds inconsistent with the DIP Budget, including;

 
 
2.
The payment of claims existing prior to the Petition Date or prior to a
confirmed plan of reorganization (other than as set forth in the DIP Budget or
payment is approved by the DIP Agent and authorized by an Order of the Court);

 
 
3.
The Asset Management Agreement shall be terminated because of a breach by
Pacific Ethanol, Inc. (“PEI”);

 
 
4.
Dismissal or conversion to Chapter 7 of any of the Chapter 11 Cases without the
written consent of the DIP Agent and the DIP Lenders or the appointment of a
trustee or examiner in any of the Chapter 11 Cases with any powers to operate or
manage the financial affairs of any Borrower;

 
 
5.
The entry of a final order that, in the sole determination of the DIP Agent and
the DIP Lenders, in any way modifies, stays, reverses, or vacates the DIP Orders
or the DIP Facility in each case in a manner adverse to the DIP Agent and the
DIP Lenders without the written consent of DIP Agent and the DIP Lenders or
either of the DIP Orders or the DIP Facility ceases to be in full force and
effect;

 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-7-

--------------------------------------------------------------------------------

 
 
 
6.
The entry of the Interim Order shall not have occurred within 10 days after the
Petition Date;

 
 
7.
The entry of the Final Order shall not have occurred within 45 days after the
date of entry of the Interim Order;

 
 
8.
Any Borrower petitions the Bankruptcy Court to obtain additional financing pari
passu or senior to DIP Facility;

 
 
9.
The entry of an order granting any other super-priority claim or lien equal or
superior to that granted to the DIP Agent or the DIP Lenders on the assets of
the Borrowers;

 
 
10.
The entry of an order granting relief from the automatic stay so as to allow a
third party to proceed against any material assets of the Borrowers;

 
 
11.
The entry of any order of the Bankruptcy Court confirming any plan of
reorganization that does not contain a provision for termination of the DIP
Facility and repayment in full in cash of all of the DIP Obligations under the
DIP Facility on or before the effective date of such plan;

 
 
12.
Any Borrower violates or breaches the any DIP Order or files any pleadings
seeking, joining in, or otherwise consenting to any violation or breach of any
DIP Order in each case in a manner adverse to the DIP Agent and the DIP Lenders
in the sole determination of the DIP Agent and the DIP Lenders;

 
 
13.
(A) The Borrowers engage in or support any challenge to the validity,
perfection, priority, extent or enforceability of the DIP Facility or the
Prepetition Obligations or the liens on or security interests in the assets of
the Borrowers securing the DIP Facility or the Prepetition Obligations,
including without limitation seeking to equitably subordinate or avoid the liens
securing the Prepetition Obligations, or (B) the Borrowers engage in or support
any investigation or their assertion of any claims or causes of action (or
supporting the assertion of the same) against the DIP Agent, the DIP Lenders,
the Prepetition Agent or the Prepetition Lenders; provided, however, it shall
not constitute an Event of Default if the Borrowers provides basic loan
information with respect to the Prepetition Obligations to a party in interest
or is compelled to provide information by an Order of the Court and provides
prior written notice to the DIP Agent and the DIP Lenders of the intention or
requirement to do so;

 
 
14.
Any person shall seek a Section 506(a) Determination with respect to the
Prepetition Obligations that is unacceptable to the Prepetition Agent and the
Prepetition Lenders;

 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-8-

--------------------------------------------------------------------------------

 
 
 
15.
The allowance of any claim or claims under Section 506(c) or 552(b) of the
Bankruptcy Code against or with respect to any of the collateral securing the
DIP Facility;

 
 
16.
The entry of an order extending any exclusive right that any of the Borrowers
may have to propose a plan that is more than 120 days after the Petition Date,
or to solicit votes or to seek confirmation of plan on a date more than 180 days
after the Petition Date, in either case without the written consent of the DIP
Agent and the DIP Lenders;

 
 
17.
The use of cash collateral other than as expressly contemplated by the DIP
Orders and the DIP Budget prior to the indefeasible payment in full of the DIP
Obligations and termination of the DIP Commitments thereunder;

 
 
18.
The consummation of the sale of any material portion of the Borrowers’ assets
unless consented to by the DIP Agent and the DIP Lenders; and

 
 
19.
Breach of any covenants or representations and warranties in the DIP financing
documents or the DIP Orders, including without limitation, failure to make any
Mandatory Prepayments.

 
Remedies On Default:
The DIP Orders and the DIP Facility loan documentation to provide that, upon the
occurrence and during the continuation of an Event of Default under the DIP
Facility, the DIP Agent, at the direction of the DIP Lenders, shall have
customary remedies, including, without limitation, the automatic stay under
section 362 of the Bankruptcy Code shall be deemed automatically terminated
without further order of the Bankruptcy Court and without the need for filing
any motion for relief from the automatic stay or any other pleading, to: (i)
declare the principal of and accrued interest on the outstanding borrowings to
be immediately due and payable, (ii) accelerate the DIP Obligations and
terminate, as applicable, any further commitment to lend to the Borrowers, and
(iii) charge the default rate of interest on the DIP Facility.

 
In addition, upon three business days’ written notice (the “Notice Period”) to
the Borrowers and counsel to any official committees and the Office of the U.S.
Trustee, the automatic stay shall be deemed automatically terminated, without
further order of the Bankruptcy Court and without the need for filing any motion
for relief from the automatic stay or any other pleading, to permit the DIP
Agent to realize on all Collateral and to exercise any and all remedies under
the DIP Orders and the DIP Facility with respect to the Collateral or any part
thereof and to set off or seize amounts in any accounts maintained with or under
the control of the DIP Agent or any DIP Lender; provided, however, during the
Notice Period, Borrowers and/or the Committee may seek relief from the
Bankruptcy Court to re-impose or continue the automatic stay; provided, further,
in any hearing after the giving of the aforementioned notice, the only issue
that may be raised by any party in opposition thereto being whether, in fact, an
Event of Default has occurred and is continuing.
 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-9-

--------------------------------------------------------------------------------

 
 
Voting:
Matters requiring the approval of the DIP Lenders, including amendments and
waivers of the definitive credit documentation, will require the approval of the
DIP Lenders holding, in the aggregate, greater than 50% of the outstanding loan
exposure (balances and commitments) under the DIP Facility, subject to
exceptions to be set forth in the definitive credit documentation.

 
 
III.           Other Terms
 
Conditions Precedent:
The closing and the making of any Interim Advance shall be subject to various
conditions precedent customary for DIP loan transactions and investments of a
similar size and nature consistent with the Prepetition Credit Agreement,
including but not limited to:

 
 
1.
Satisfactory completion of legal and collateral due diligence and transaction
structuring, including due diligence concerning the Borrowers’ bankruptcy
process and the receipt of all required court approvals for the DIP Facility;

 
 
2.
Execution of definitive agreements, instruments, and documents related to the
DIP Facility (including, without limitation, the DIP Orders), each satisfactory
in form and substance to the DIP Lenders in their sole and absolute discretion,
including a satisfactory cash management system consistent with the existing
cash management system and subject to the existing tri-party account control
agreements;

 
 
3.
Delivery of the DIP Budget approved by the DIP Lenders and to be attached to the
Interim Order and the Final Order entered by the Bankruptcy Court;

 
 
4.
Entry of the Final Order or Interim Order, as the case may be, by the Bankruptcy
Court, after notice given and a hearing conducted in accordance with Rule
4001(c) of the Federal Rules of Bankruptcy Procedure (and any applicable local
bankruptcy rules), authorizing and approving the transactions contemplated by
the documents evidencing the DIP Facility and finding that the DIP Lenders are
extending credit to the Borrowers in good faith within the meaning of Bankruptcy
Code section 364(e) and containing the terms provided in the Section entitled
“DIP Orders” herein;

 
 
5.
All of the “first day orders” shall have been entered at the commencement of the
Borrowers’ Chapter 11 Cases and shall be in form and substance reasonably
satisfactory to the DIP Agent and the DIP Lenders.

 
 
6.
Reimbursement in full in cash of the fees, costs and expenses of the DIP Agent,
the DIP Lenders and the Prepetition Agent; and

 
 
7.
No litigation commenced which has not been stayed by the Bankruptcy Court and
which, if successful, would have a material adverse impact on any Borrower, its
business or ability to repay the DIP Facility, or which would challenge the
transactions under consideration.

 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-10-

--------------------------------------------------------------------------------

 
 
 
8.
PEI and the Borrowers will enter into an Asset Management Agreement (the “Asset
Management Agreement”) in a form acceptable to the DIP Agent.

 
The documents evidencing the DIP Facility shall contain the following conditions
precedent to each Advance (collectively, “Extensions of Credit”):
 
(i)                 No Default or Event of Default shall have occurred and be
continuing;
 
(ii)                 Representations and warranties shall be true and correct as
of the date of each Extension of Credit;
 
(iii)                 (A) The Interim Order shall be in full force and effect or
(B) if (x) the date of such requested Extension of Credit is more than 45 days
after the Closing Date or (y) the amount of such requested Extension of Credit,
together with the amount of all Extensions of Credit then outstanding, shall
exceed the maximum amount authorized pursuant to the Interim Order, the Final
Order shall have been entered, which Final Order shall be in form and substance
satisfactory to the DIP Agent and the DIP Lenders, and shall be in full force
and effect and shall not have been appealed, stayed, reversed, vacated or
otherwise modified in a manner adverse to the DIP Agent and the DIP Lenders;
 
(iv)                 Receipt by the DIP Agent and the DIP Lenders of a borrowing
request in the form to be set out in the documents evidencing the DIP Facility
executed by each Borrower.  The Borrowers’ request for each Extension of Credit
shall constitute a representation and warranty that the conditions to the making
of such Extension of Credit shall have been satisfied; and
 
(v)                 Payment of all fees and other amounts then due and payable.
 
 
DIP Orders:
The DIP Orders shall be in form and substance reasonably acceptable in all
respects to DIP Agent and DIP Lenders and to include, without limitation,
provisions (i) approving in all respects the definitive documentation evidencing
the DIP Facility, and authorizing and directing the Borrowers to execute and
become bound by such definitive documentation; (ii) modifying the automatic stay
to the extent necessary to permit or effectuate the terms of the DIP Orders and
documents evidencing the DIP Facility, including, without limitation, to permit
the creation and perfection of the DIP Agent’s liens on the DIP Collateral;
(iii) providing for the automatic relief of such stay to permit the enforcement
of DIP Agent’s and the DIP Lenders’ remedies under the DIP Facility, subject to
the right of the Borrowers and/or the Committee to re-impose or continue the
automatic stay; and (iv) providing that the Borrowers acknowledge (a) the
validity and enforceability of the Prepetition Obligations, without defense,
offset or counterclaim of any kind, (b) the validity, perfection and priority of
the liens securing the Prepetition Obligations, and that the Borrowers waive any
right to challenge or contest such claims and liens and (c) that they have no
valid claims or causes of action, whether based in contract, tort or otherwise
against the Prepetition Agent or any Prepetition Lender with respect to the
Prepetition Credit Agreement or the related documents or transactions.

 
 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-11-

--------------------------------------------------------------------------------

 
 
Expenses:
All reasonable out-of-pocket fees, costs and expenses of the DIP Agent, the DIP
Lenders, the Prepetition Agent and the Prepetition Lenders  (including, without
limitation, reasonable out-of-pocket prepetition and postpetition fees, costs,
expenses and disbursements of legal counsel, financial advisors and third-party
appraisers, advisors and consultants advising the DIP Agent, the DIP Lenders,
the Prepetition Agent and the Prepetition Lenders) to be payable by the
Borrowers under the DIP Facility on demand whether or not the transactions
contemplated hereby are consummated; provided, however, the Borrowers shall only
be required to pay to the Prepetition Agent and the Prepetition Lenders such
amounts that have accrued and are outstanding on or prior to the Petition Date,
except as otherwise permitted in the Interim Order.

 
Termination:
Upon the occurrence of an Event of Default, the DIP Lenders may terminate the
DIP Commitments, declare the DIP Obligations to be immediately due and payable
and exercise all rights and remedies under the documents evidencing the DIP
Facility and the DIP Orders, as applicable.

 
Indemnification:
Borrowers shall agree to indemnify and hold harmless the DIP Agent and the DIP
Lenders and each of their respective affiliates and each of their respective
officers, directors, employees, agents, advisors and representatives (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, fees and disbursements
of counsel), that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), arising out of or in connection with or by reason of the
transactions contemplated hereby, except to the extent arising from an
Indemnified Party’s gross negligence or willful misconduct.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any of the Borrowers, any
of their respective directors, security holders or creditors, an Indemnified
Party or any other person or an Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated.

 
Confidentiality:
Except as required by law or in connection with the implementation of this Term
Sheet, the terms hereof will be kept strictly confidential by each of the
Borrowers and may only be disclosed to such Borrower’s affiliates, legal
counsel, financial advisors, financing sources and consultants who have been
informed of, and agree to abide by, the confidentiality of this Term Sheet.  To
the extent that any disclosure becomes legally required, the DIP Agent and the
DIP Lenders shall be notified promptly and before the required disclosure is
made.

 
Governing Law:
New York law except as governed by the Bankruptcy Code.

 
Miscellaneous:
This summary of terms and conditions does not purport to summarize all of the
conditions, covenants, representations, warranties and other provisions which
would be contained in definitive credit documentation for the DIP Facility
contemplated hereby, all of which shall be acceptable to the DIP Agent and the
DIP Lenders.

 

 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
-12-

--------------------------------------------------------------------------------

 

ANNEX I
 
Commitments
 
REVOLVING LENDER
REVOLVING LOAN
COMMITMENT
ROLL UP LOAN
COMMITMENT
     
WestLB AG, New York Branch
$1,485,606.38
$2,228,409.53
     
Amarillo National Bank
$805,589.60
$1,208,384.41
     
CIFC Funding 2007-III Ltd.;
CIFC Funding 2007-IV, Ltd.
$1,044,473.15
$1,566,709.73
     
CIT Capital USA Inc.
$3,300,137.73
$4,950,206.60
     
Credit Suisse Candlewood Special Situations Master Fund, Ltd.
$4,864,148.59
$7,296,222.89
     
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland,” New York Branch
$1,989,529.19
$2,984,293.78
     
Metropolitan Life Insurance Company
$1,701,944.26
$2,552,916.40
     
Norddeutsche Landesbank Girozentrale New York Branch and/or Cayman Island Branch
$1,871,279,73
$2,806,919.60
     
GreenStone Farm Credit Services, ACA/FLCA
$547,061.33
$820,591.99
     
Nordkap Bank AG
$1,588,972.09
$2,383,458.14
     
Northwest Farm Credit Services, FLCA
$547,061.33
$820,591.99
     
ShoreBank Pacific
$254,196.62
$381,294.94
     
Total  
$20,000,000.00
$30,000,000.00



 
Pacific Ethanol DIP Credit Facility Term Sheet 5/17/09
 
 
 
-13-

--------------------------------------------------------------------------------
